Kane, J. (dissenting)
Five alibi witnesses testified that they were with defendant at a party. The evidence given by the prosecution’s four rebuttal witnesses was solely directed at the account related by one of them, Jerry Green, who had maintained he was with defendant at that party before, during, and after the subject robbery. Overall, it tended to demonstrate that Green could not have been in defendant’s company at the party because he was involved in an unrelated shooting incident at another location. Green’s credibility as an alibi witness had already been called into question through the prosecutor’s cross-examination which revealed that he was defendant’s brother; that he was a pimp; and that he had previously been convicted of robbery, burglary, weapons possession and aggravated assault.
Assuming, as does the majority, that a statutory violation occurred when the trial court accepted this rebuttal testimony in the absence of a prior adjournment, it does not follow that defendant’s conviction must be reversed. Significantly, after this proof was received, the trial court did grant an adjournment of one day as requested by defense *64counsel, yet there was no application to conduct a further examination of any rebuttal witnesses when the proceedings resumed. Thus, there is no rational possibility, much less a significant probability, that the particular error—accepting additional impeachment of a single alibi witness before rather than after a postponement in the trial—had any impact on the jury’s verdict. Given the nature and quality of the proof against defendant, it cannot be thought the jury would have acquitted her had the rebuttal of Green’s testimony been delayed (cf. People v Crimmins, 36 NY2d 230). No other errors were preserved or appear in this record and, accordingly, the judgment should be affirmed.
Sweeney and Casey, JJ., concur with Mahoney, P. J.; Kane and Herlihy, JJ., dissent and vote to affirm in an opinion by Kane, J.
Judgment reversed, on the law, and a new trial ordered.